 In the Matter of FAIRBANKS,-. MORSE AND Co.andLOCAL 674,INTERNATIONAL' ASSOCIATION OFMACHINISTS, AFFILIATEDWITH-AMERICANFEDERATIONOF LABORCase No. R-3625.-Decided April 11, 1942Jurisdiction:pump manufacturingindustry.Investigation and Certification of Representatives:existence of question': Com-pany questions the union'sdesignation by a majority of the. employees;election necessary.Unit Appropriate for Collective Bargaining:all production,maintenance, andshipping-department employees,excludingsupervisory,office and clerical em-ployees, temporary common laborers,and watchmen. -Mr. William F. Price,of Chicago, Ill., for the Company.Mr. Sam M. Doerner,of Little Rock, Ark., for the Union.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 22, 1941, Local 674, International Association ofMachinists, affiliated with American Federation of Labor, hereincalled the Union, filed with the Regional Director for the FifteenthRegion (New Orleans, Louisiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Fairbanks, Morse and Co.,' Stuttgart, Arkansas, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February 24,1942, the National Labor Relations Board,, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,s s amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.IIncorrectly described in the petition and other formal papers as Fairbanks-Morse Com-pany and corrected by stipulation and motion at the hearing40 N L. R. B., No 76455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 2, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon "the Company and the Union.Pursuant to notice, a hearing was held on March 12, 1942, at Stuttgart,Arkansas, before Charles A. Kyle, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the Union wererepresented and participated in the hearing.Full opportunity to beheard,to examineand cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the hear-ing, the Trial Examiner made rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACTI.THE BUSINESS OF THE COMPANYFairbanks, More and Co. is an Illinois corporation with an officeand plant at Stuttgart, 'Arkansas.The Company is engaged at itsStuttgart plant in the manufacture,sale, and distribution of waterpumps and accessories.During the calendar year 1941,the Companyused at its Stuttgart plant raw materials valued at more than$300,000,90 percent of which originated outside the State ofArkansas.Duringthe same period,the Companymanufacturedat its Stuttgart plantfinished products having a value of over $800,000, of which 90 percentwas shipped to points outside the State of Arkansas.II. THE ORGANIZATION INVOLVEDLocal 674, International Association of Machinists, is a labor or-ganization affiliated with the American Federation of Labor. It ad-mits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated by the parties that the Companyquestions the Union's designation by a majority of the employees inthe unit alleged to be appropriate.A report of the Regional Director, introduced in evidence, showsthat the Union represents a substantial number of employees in thealleged appropriate unit.'3 The Regional Director reported that the Union had presented 23 signed authorizationcards, dated between Januaiy 1 and February 2, 1942,beaung apparently genuine signa-tures of persons whose names are on the Company's pay roll of January 15,1942.TherearP approximately 40 employees in the unit hereinafter found appropriate FAIRBANKS, MORSE AND CO.457We find that a question has arisen concerning the representation ofemployees of the Company.IT. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union claimed in its petition that the appropriate unit shouldconsist of all production, maintenance, and shipping-department em-ployees, excluding supervisory, office, and clerical employees, andwatchmen.5The Company does not dispute the appropriateness of thisunit.The Union and the Company agreed that common laborers whounload pipe, and whom the Union would exclude, are temporary em-ployees.We shall exclude them.They further agreed that the em-ployee who acts as both janitor and watchman but does no productionwork should be excluded.The parties are not agreed as to the statusof Ed. Ahrens, Herman Glover, Jimmie Buckley, and J. B. Kleiner.The Union contends that Ahrens and Glover should be excluded assupervisory; employees, and that Buckley find Kleiner should beexcluded upon the ground that they are clerical employees.Ahrens works in the shipping department where he is responsiblefor the proper installation of a particular section of pump known asthe rotary seal.In addition to making installations, he has authorityto point out defective installations to the three men who work withhim and to instruct them to obtain replacements for defective parts.He is not regarded by the Company as a foreman or assistant foreman,and has no authority to hire or discharge.He is paid on an hourlybasis at a rate which is approximately 10 cents per hour more thanthat received by the men working with him.Glover is in charge of assembling and crating parts in the shippingdepartment.He is paid on an hourly basis at a rate which is 10 or 15percent higher than that of the three men who work with him.He is` 3 At the hearing it was agreed that the following are supervisory employees:Davis,Woerner,Norris,and CampbellIt further appears that Raymond Calliotte in the receiv-ing department is a production worker and is to be included with the production employeesin the appropriate unit. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot regarded by the Company as a foreman or supervisory official andhas no authority with regard to the hire or discharge of other meltworking in the department. In the course of his duties he selects andlays- out the various parts to be packed by the group of employeesworking with him; he also makes out the packing slips.The recordindicates that he performs the same kind' of work as, and works with,other employees in the shipping department.We are of the opinion that the duties and interests of Ahrens andGlover are similar to those of other production, maintenance, andshipping-department employees and that their -minor supervisoryduties do not warrant excluding them from the unit.4We shallaccordingly include them in the unit.Buckley and Kleiner spend 60 to 65 percent of their time in thesuperintendent's office performing clerical work in connection with acardex system relating to.the inventory.They spend the balance oftheir time in the plant proper or in the stockroom unloading materials.They receive the same rate of pay as one Raymond Calliotte, whoworks full time in the stockroom.We are of the opinion that inasmuch as Buckley and Kleiner areengaged primarily in duties of a clerical nature," they have not suffi-cient community of interest with the other employees in the appro-priate unit.We shall, accordingly, exclude them from the unit.We find that all production, maintenance, and shipping-departmentemployees of the Company, excluding supervisory, office, and clericalemployees, temporary common laborers, and watchmen, constitute aunit appropriate for the purposes of collective bargaining, and thatsuch unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise will effectuate the policies of the Act.VI.THE DEITRMINATION OF REPR1,SENTAVHVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Union requests that eligibility be determined by referenceto a pay roll current at the date of the hearing.The Company re-quests that the Board follow its usual practice in determining thedate of eligibility.We see no reason in this case to depart fromour usual practice, and we shall therefore direct that the employeeseligible to vote shall be those in the appropriate unit who were em-SeeMatter of Indianapolis Paint & Color Co.andChemical Division of Distract No. 50United Mine Workers of America, affiliated with the C I.O , 38 N L R B , 185.6 SeeMatter of Indianapolis Paint & Color Co , supra; Matter of Jerry and EdytheBelanger, partners doing business under the fictitious name of Aluminum Alloy CastingCompanyandNational Association of DieCastingWorkers, Local 101, C I.0., 32 N. L.R. B, 1276 FAIRBANKS,MORSE AND CO.459ployed during the pay-roll period immediately preceding the dateof our Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :' .1CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Fairbanks, Morse and Co., Stuttgart, Ar-kansas, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production, maintenance, and shipping-department em-ployees of the Company at its Stuttgart, Arkansas, plant, excludingsupervisory, office, and clerical employees, temporary common labor-ers, and watchmen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Na-tional Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Fairbanks, Morse and Co., Stuttgart, Arkansas, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production, maintenance, and shipping-department em-ployees of the Company at its -Stuttgart, Arkansas, plant, employed,during the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work duringsuch pay-roll period because they were ill or on vacation or in the.activemilitary service or training of the United States, or tempo-rarily laid off, but excluding supervisory, office, and clerical " em-ployees, temporary common laborers, and watchmen,-- and-- anyemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Local 674,International Association of Machinists, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.